President Section 906 Certification under Sarbanes Oxley Act I, Robert Kendall, certify that: 1. I have reviewed this report, filed on behalf of DWS Select Alternative Allocation Fund, a series of DWS Market Trust, on Form N-CSR; 2. Based on my knowledge and pursuant to 18 U.S.C. § 1350, the periodic report on Form N-CSR (the “Report”) fully complies with the requirements of § 13 (a) or § 15 (d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. October 30, 2013 /s/ Robert Kendall Robert Kendall President Chief Financial Officer and Treasurer Section 906 Certification under Sarbanes Oxley Act I, Paul Schubert, certify that: 1. I have reviewed this report, filed on behalf of DWS Select Alternative Allocation Fund, a series of DWS Market Trust, on Form N-CSR; 2. Based on my knowledge and pursuant to 18 U.S.C. § 1350, the periodic report on Form N-CSR (the “Report”) fully complies with the requirements of § 13 (a) or § 15 (d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. October 30, 2013 /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer
